Downey, J.
The appellee sued the appellant for the value •of a cow killed on the road of the appellant.
The alleged value of the cow was seventy-five dollars. The jury found for the plaintiff and assessed his damages at seventy-three dollars.
A motion for a new trial was made for the reason, among others, that the damages were excessive. t This motion was overruled, the defendant excepted, and put the evidence in the record by a bill of exceptions.
The only error well assigned is, that the court improperly refused a new trial.
The .sole ground relied upon in the brief of appellant’s counsel is, that the damages were excessive. Two witnesses put the value of the cow at seventy-five dollars, two swear that she was worth sixty dollars, one put her value at forty-five dollars, and one at forty dollars. We think the jury was not bound to fix the value at the exact amount named by any witness,, or any two of them, but might find as they did.
The judgment is affirmed, with ten per cent, damages and costs.